Citation Nr: 1745571	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-43 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for a rotator cuff tear with acromioclavicular joint osteoarthritis of the left shoulder (previously rated as left shoulder tendonitis) since July 7, 2010.

2. Entitlement to an initial evaluation in excess of 10 percent disability for a right shoulder disability since July 7, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1987 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the pendency of the appeal, the disability rating for a rotator cuff tear with acromioclavicular joint osteoarthritis of the left shoulder (previously rated as left shoulder tendonitis) was raised to 20 percent, effective April 25, 2015, pursuant to a May 2016 Decision Review Officer (DRO) decision. Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

As per the April 2017 Joint Motion for Partial Remand (JMR) decision, a remand is necessary to afford the Veteran adequate VA examinations of his left and right shoulder disorders.  Specifically, although the Veteran was afforded a VA examination in February 2016, the parties concluded the examination was inadequate for rating purposes as the examiner failed to provide a rationale as to why speculation was required for an opinion, reported contradictory findings without an adequate rationale, and failed to fully address the extent of any limitation of motion caused by the Veteran's left and right shoulder disabilities after repetitive use over time.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be afforded another VA examination of the left and right shoulder prior to further adjudication of her claims.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the current degree of impairment resulting from the Veteran's service-connected left shoulder disability and service connected right shoulder disability. The claims folder must be made available to and reviewed by the examiner. All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should describe any ankylosis of the scapulohumeral articulation due to the service-connected residuals post-operative status post acromioclavicular joint separation of the left shoulder. 

The examiner should state whether the service-connected residuals post-operative status post acromioclavicular joint separation of the left shoulder causes impairment of the humerus. The examiner should specifically identify any such humerus impairment. 

Finally, the examiner should describe in detail all occupational impairment arising from the Veteran's service-connected left shoulder disability.

The Board notes that if any of the above opinions, including as to functional loss, cannot be provided without resort to mere speculation, a complete explanation of why this is the case must be provided and the examiner should identify what additional information/evidence (if any) would allow for a more definitive opinion.  The lack of such an opinion is the reason for the current remand by the Court.  

2. The RO should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry. 

3. The RO should then readjudicate the claim for a higher rating for the service-connected left shoulder disability, including whether entitlement to a temporary total rating based on convalescence is warranted. If the issue remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




